Citation Nr: 0816600	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  03-18 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for residuals of a 
bilateral inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
August 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

Because the claim must be further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

A lengthy delay in obtaining relevant records has prolonged 
the adjudication of this appeal, and for that the Board 
apologizes.  As a result of the delay, it is apparent that 
more current medical information is needed, specifically a 
medical examination, to assess the current severity of the 
veteran's disability since his last VA compensation 
examination for his bilateral inguinal hernia was in January 
2003, so more than 5 years ago.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that when a veteran 
claims that a disability is worse than when originally rated 
(or last examined by VA), and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (where the Court 
determined the Board should have ordered a contemporaneous 
examination of the veteran because a 23-month old examination 


was too remote in time to adequately support the decision in 
an appeal for an increased rating);  see, too, Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

A preliminary review of the file also reveals the veteran has 
not been provided sufficient notice to comply with the 
Veterans Claims Assistance Act (VCAA).  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) (indicating that, in an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, he must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement to the claimant.

The veteran must be provided this Vazquez notice before 
deciding his appeal.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice to comply with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  See also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2007).

2.  Schedule the veteran for an 
appropriate VA medical examination to 
ascertain the current severity of his 
service-connected bilateral inguinal 
herniorrhaphy.  Have the designated 
examiner review the claims file for the 
pertinent medical and other history.  All 
necessary diagnostic testing and 
evaluation should be completed and all 
pertinent symptomatology and findings 
reported in detail.

3.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



